Citation Nr: 1525944	
Decision Date: 06/17/15    Archive Date: 06/26/15

DOCKET NO.  14-00 664	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Anchorage, Alaska


THE ISSUE

Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Smith, Counsel


INTRODUCTION

The Veteran served on active duty from December 1966 to August 1970, February 1975 to November 1977, December 1990 to May 1992, and May 1998 to July 2009, with periods of active duty for training from 1977 to 1995.

This matter comes before the Board of Veteran's Appeals (Board) on appeal from a November 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Anchorage, Alaska.

In March 2015, the Veteran testified before the undersigned during a video-conference hearing.  The undersigned noted the issue on appeal and engaged in a colloquy with the Veteran toward substantiation of the claim.  See Bryant v. Shinseki, 23 Vet. App. 488, 496-97 (2010).  A transcript of the hearing is included in the claims file.

The RO has treated this matter as an application to reopen a previously denied claim.  The record shows, however, that in March 2013, the Veteran submitted a "request for reconsideration" of the November 2012 rating decision denying service connection for tinnitus, which the Board construes as a timely notice of disagreement (NOD) with that decision.  VBMS Entry March 8, 2013.  Moreover, in September 2013, the RO issued a rating decision confirming the denial of service connection for tinnitus, and in October 2013, the Veteran submitted an NOD.  This second NOD also falls within the one year of the November 2012 rating decision.  The Board will not require new and material evidence in order to adjudicate the claim on the merits.

The electronic filing system contains additional documents pertinent to the present appeal that were associated with the record since the issuance of the December 2013 statement of the case.   In the absence of a specific, written request for initial agency of original jurisdiction (AOJ) review of any additional evidence, there is an automatic waiver of AOJ review.  See 38 U.S.C.A. § 7105(e)(1), (2) (West 2014) (applicable in cases where the substantive appeal is filed on or after Feb. 2, 2013).

This appeal was processed using the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing system.  Accordingly, any future review of this appellant's case must consider the existence of the electronic record.


FINDING OF FACT

Tinnitus is related to service.


CONCLUSION OF LAW

The criteria for the establishment of entitlement to service connection for tinnitus are met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).  Given the favorable disposition of the claim for service connection for tinnitus, all notification and development actions needed to fairly adjudicate this claim have been accomplished.

A three-element test must be satisfied in order to establish entitlement to service connection.  Specifically, the evidence must show (1) the existence of a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the current disability and the disease or injury incurred or aggravated during service (the "nexus" requirement).  Walker v. Shinseki, 708 F.3d 1331, 1333 (Fed. Cir. 2013) (citing Holton v. Shinseki, 557 F.3d 1363, 1366 (Fed. Cir. 2009).
Under 38 C.F.R. § 3.303(b), claims for certain chronic diseases--namely those listed in 38 C.F.R. § 3.309(a)--benefit from a somewhat more relaxed evidentiary standard.  See Walker, 708 F.3d at 1339.  When a chronic disease is established during active service, then subsequent manifestations of the same chronic disease at any later date, however remote, will be entitled to service connection, unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  In order to establish the existence of a chronic disease in service, the evidence must show a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  Id.  Thus, the mere manifestation during service of potentially relevant symptoms (such as joint pain or abnormal heart action in claims for arthritis or heart disease, for example) does not establish a chronic disease at that time unless the identity of the disease is established and its chronicity may not be legitimately questioned.  Id.  If chronicity in service is not established, then a showing of continuity of symptoms after discharge is required to support the claim.  Id.

Not all diseases that may be considered "chronic" from a medical standpoint qualify for the relaxed evidentiary standard under section 3.303(b).  Rather, the Federal Circuit held that this subsection only applies to the specific chronic diseases listed in 38 C.F.R. § 3.309(a).  Walker, 708 F.3d at 1338.  Thus, if the claimant does not have one of the chronic diseases enumerated in section 3.309(a), then the more relaxed continuity-of-symptomatology standard does not apply, and the "nexus" requirement of the three-element test must be met.  Id. at 1338-39.

With evidence of acoustic trauma, tinnitus is considered an organic disease of the nervous system, which is listed as a "chronic disease" under 38 C.F.R. § 3.309(a).   Fountain v. McDonald, No. 13-0540, 2014 (Vet. App. Feb. 9, 2015).  Therefore, the continuity-of-symptomatology standard applies to the claim for service connection tinnitus.  

The Veteran has provided competent and credible lay statements of current tinnitus.   Tinnitus is a condition capable of lay observation and diagnosis.  See Charles v. Principi, 16 Vet. App. 370, 374 (observing that "ringing in the ears is capable of lay observation.")  Moreover, tinnitus was diagnosed on VA examination.  See VA examination report of May 2012.  VBMS Entry May 11, 2012. 

The Veteran had a high probability of exposure to hazardous noise in service in the performance of his duties as a helicopter pilot from February 1968 to August 1970, including in Vietnam.  DD Form 214 (VBMS Entry December 8, 1972); service treatment records (STRs) and a report of service verification showing Vietnam service from March 11, 1968 - March 7, 1969 (VBMS Entries March 6, 1972, p. 9/77 & April 3, 2012, respectively); Duty Military Occupational Specialty (MOS) Noise Spreadsheets, Veterans Benefits Administration Fast Letter 10-35 (Dep't of Veterans Affairs, Sept. 2, 2010).  The Board thus finds the Veteran was exposed to hazardous noise during service.  Additionally, in April 2015, the Veteran's former spouse submitted a statement  indicating that the Veteran complained of ringing in the ears in 1969 after serving in Vietnam, and that the tinnitus was frustrating to them both to live with.  VBMS Entry April 13, 2015.  Further, STRs from August 2008 and May 2009 during the Veteran's last period of active duty show diagnoses of tinnitus.  VBMS Entry August 1, 2013, p. 58/84, 64/84.

On VA examination in May 2012, the examiner opined that the Veteran's tinnitus was less likely than not related to hearing loss because he did not have hearing loss.  The examiner also opined that the tinnitus could be related to the Veteran's temporomandibular joint (TMJ) disorder.  The examiner recommended that the matter be referred to an "appropriate medical provider" to investigate the etiology of the Veteran's non-hearing-loss-related tinnitus.  The Board finds this opinion to be of reduced probative value because the examiner did not address the Veteran's exposure to hazardous noise or the in-service documentation of tinnitus.

The Veteran has credibly asserted that relevant symptoms have continued since service, particularly his service in Vietnam.  In his March 2013 NOD, the Veteran stated, 

While I was in the U.S. Army, I was a helicopter pilot with the 11th Armored Calvary Regiment at Xuan Loc, Viet Nam and I was frequently exposed to extremely loud noises without benefit of hearing protection from UH-1C and AH-1 Cobra gunships as well as 40MM grenade launchers, 5.56 miniguns, M-60 door guns and 2.75 inch rockets. In addition I was exposed 8 inch artillery. I was also exposed to enemy AK-47's, mortars and rockets. Ever since my days in the Army, my ears have been ringing constantly.

He reiterated these contentions in his December 2013 VA Form 9, stating that his flight helmet was not designed to protect from the effects of turbine engine noise.  He stated he fired many thousands of rounds from the mini-gun at 4000 rounds per minute, similar numbers of tube-launched rockets, and 40 mm grenades.  He stated that base camp Blackhorse was mortared with regularity in 1968, the closest incoming rounds hitting within 30 meters.  He stated that he flew over 14, 000 hours over 34 years of service, including in three deployments to Iraq.  The record does not indicate exposure to hazardous noise after service, recreationally or occupationally.  

The Board is within its province to weigh the Veteran's statements regarding the symptomatology he has experienced and to make a credibility determination as to whether that evidence supports a finding of service incurrence and continuity of symptomatology sufficient to establish service connection.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  Resolving any doubt in the Veteran's favor, the Board finds that symptoms of tinnitus were continuous since service separation under 38 C.F.R. § 3.303(b).  Service connection is warranted.  

The Board expresses no opinion regarding the severity of the tinnitus.  The RO will assign appropriate disability ratings and effective dates on receipt of this decision.  Ferenc v. Nicholson, 20 Vet. App. 58 (2006) (discussing the distinction in the terms "compensation," "rating," and "service connection" as although related, each having a distinct meaning as specified by Congress). 




ORDER

Service connection for tinnitus is granted.




____________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


